Citation Nr: 0014263	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for generalized 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran served in active service from June 1948 
to September 1949 and from March 1951 to March 1953. 


FINDINGS OF FACT

1.  There is no medical evidence that establishes a causal 
nexus between the currently diagnosed bilateral hearing loss 
and the veteran's military service.

2.  There is no medical evidence that establishes a causal 
nexus between the claimed tinnitus and the veteran's military 
service.

3.  There is no medical evidence that establishes a causal 
nexus between the claimed generalized arthritis, or diagnosed 
arthritis of the knees or back, and the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for generalized arthritis is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the claims file 
includes the veteran's discharge examination dated March 
1953; however, the remaining of his service medical records 
are not contained in the file.  In this regard, in June 1998, 
the National Personnel Records Center (NPRC) responded to the 
RO's request for the veteran's service records by noting that 
these records may have been destroyed in the fire at the 
Records Center in 1973.  The Board is aware of its heightened 
duty to explain to the veteran reasons and bases for findings 
and conclusions.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  The 
veteran was notified that VA was unable to obtain pertinent 
service medical records, so that he could independently 
attempt to obtain the service medical records or submit 
alternative evidence.  All searches for alternative sources 
or records were fruitless, including a September 1998 
supplemental search of sick and morning reports based on 
information provided by the veteran in June 1998 NA forms 
13055 and 13075, which yielded negative results.  The Board 
finds that the RO has undertaken all possible development to 
obtain the veteran's service medical records.  While the 
absence of the veteran's service medical records is clearly 
not helpful to the veteran's claims, the absence of those 
records does not preclude the granting of service connection.  
Likewise, the absence of service medical records in this 
case, as it goes to the element of service incurrence, does 
not serve as the basis for finding the veteran's claim not to 
be well grounded. 

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  In addition, service connection may be 
granted for specific diseases or conditions which are, by 
law, presumed to have been incurred during service if 
manifested to a compensable degree within a specified period 
of time, one year as in the case of arthritis.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).  The chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995) and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).

II.  Bilateral Hearing Loss and Tinnitus.

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the thresholds 
for any of the frequencies at 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; the thresholds at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  However, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), the United States Court of Appeals for 
Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Id. at 159.  
The Court explained that, when audiometric test results at 
the veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Id. at 160.  In this case, the record includes the 
veteran's March 1953 discharge examination containing 
findings of 15/15, bilaterally, on the whispered and spoken 
voice tests; no complaints of tinnitus, decreased hearing or 
other hearing abnormalities were noted in this examination.

In addition, the post-service medical evidence includes a 
July 1998 VA examination report noting the veteran reported 
decreased hearing ability starting within the previous 20 
years (in the late 1970s).  He also reported periodical 
tinnitus for the last 20 years and that he had a history of 
noise exposure during his service where he was a member of 
the tank battalion in the Korean war.  Upon examination, the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 5, 15, 75, 80, 90, and for the right ear were 5, 15, 55, 
80, 80.  His speech discrimination was 72 percent for the 
left ear, and 76 percent for the right ear.  The veteran was 
diagnosed with moderate to severe high frequency hearing loss 
bilaterally.  However, the examiner did not further comment 
with respect to the veteran's reported tinnitus.

Medical records from George H. Candill, M.D., including 
copies of records from other health care providers, dated 
from 1983 to 1995 describe the treatment the veteran received 
over time for various health problems.  Specifically, these 
records include August 1995 notations showing that wax was 
removed from the veteran's ears.

The Board has carefully considered the statements contained 
in the July 1998 VA examination report regarding the 
veteran's history of noise exposure during service, as well 
as his contentions that he has had bilateral hearing loss and 
tinnitus during the past 20 years.  However, even assuming 
these facts to be true, and acknowledging the sincerity of 
the veteran's statements, where the determinative issue 
involves a question of medical diagnosis or causation, 
competent (medical) evidence to the effect that the claims 
are plausible or possible is required to establish well-
grounded claims.  Libertine v. Brown, 9 Vet. App. 521 (1996); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran, 
as a lay person, is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Grivois v. Brown, 6 Vet. App. at 140, citing Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Grottveit, 5 Vet. App. at 93. 

After a review of the claims file, the Board finds that the 
evidence of record does not include a current diagnosis of 
tinnitus.  The evidence of record also does not contain any 
medical evidence that the veteran's currently diagnosed 
bilateral hearing loss or any tinnitus he may now have are 
related to his period of service.  As noted above, the Board 
acknowledges that the July 1998 VA examination report 
indicates the veteran had a history of noise exposure during 
service; however, this examination report does not contain 
any commentary by the examiner linking the veteran's current 
hearing disability and/or reported tinnitus to his reported 
in-service noise exposure, or otherwise to his period of 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claims, which 
is the existence of a nexus between his period of service and 
his current hearing disability and reported tinnitus.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In the alternative, the Board observes that, as the earliest 
evidence of record that the veteran suffers from hearing loss 
is contained in the July 1998 VA examination report, which is 
more than forty years after his discharge from service, and 
the veteran has reported only a 20 year history of hearing 
loss and tinnitus symptomatology.  As such, he has not 
alleged a continuity of symptomatology following his 
discharge from service, and there is no competent medical 
evidence of record which relates currently diagnosed hearing 
loss, or symptoms of tinnitus, to claimed continous post-
service symptomatology.  38 C.F.R. § 3.303(b) (1999); Savage, 
10 Vet. App. at 498; Clyburn v. West, 12 Vet. App. 296 
(1999).  In the absence of competent medical nexus evidence 
to support the claims of service connection for bilateral 
hearing loss and tinnitus, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claims 
are well grounded, and thus, the claims must be denied.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.385 (1999). 

III.  Generalized Arthritis.

The veteran's March 1953 discharge examination is negative 
for any indication that he was diagnosed with or treated for 
arthritis during his service.  However, medical records from 
Appalachian Regional Healthcare, dated September 1981 and 
April 1989, the Kentucky Orthopaedic and Hand Surgeons dated 
from June 1989 to January 1990, Katherine Gish, M.D., dated 
from June 1996 to May 1998, and George H. Candill, M.D., 
dated from July 1983 to October 1995, describe the treatment 
the veteran has received over time for various health 
problems including, but not limited to, chronic back and knee 
pain secondary to degenerative joint disease.  However, none 
of these records provide a link between the veteran's 
currently diagnosed degenerative changes and his active 
service.

Furthermore, a July 1998 VA examination report notes the 
veteran reported arthritis in the right knee and low back 
related to work injuries.  Upon examination, the veteran had 
some enlargement of the right knee with limited flexion to 
100 degrees, and limited range of motion of the lumbar spine.  
However, no medical diagnosis was made following the 
examination. 

After a review of the claims file, the Board finds that the 
medical evidence of record does not show that the veteran's 
claimed generalized arthritis, or specifically diagnosed 
arthritis of the back or knees, is related to his period of 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between his period of service and 
the claimed generalized arthritis. 

The Board acknowledges the veteran's statements tending to 
link his purported generalized arthritis to his service.  
However, the Board also notes that the July 1998 VA 
examination report notes the veteran reported his low back 
and knee arthritis were related to work injuries.  In 
addition, while the Board acknowledges the presumed 
credibility of the veteran's statements, the Board notes that 
he is a layperson and, as such, is not qualified to offer a 
medical opinion regarding the existence of a disability or as 
to the etiology of any such disability.  See Espiritu, 2 Vet. 
App. at 494; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit, supra, in which the Court held that 
a veteran does not meet the burden of presenting evidence of 
a well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).

Moreover, the Board concludes that, as the medical evidence 
shows the veteran was first diagnosed with arthritis in the 
early 1980s, the veteran's arthritis first became manifest 
more than a year after his discharge from service.  As such, 
entitlement to service connection is not warranted on a 
presumptive basis.  38 C.F.R. § 3.307 and 3.309.  As well, 
the Board finds the veteran has failed to present evidence to 
demonstrate a continuity of symptomatology following his 
discharge from service, and thus, the provisions of section 
3.303(b) are not for application in this case.  38 C.F.R. 
§ 3.303(b) (1999); Savage at 498; Clyburn, 12 Vet. App. 296.  
In the absence of the required competent medical evidence to 
support the claim of service connection for generalized 
arthritis, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim must be denied.  38 U.S.C.A. § 5107. 

IV.  Conclusion.

As a final consideration, the Board notes that, as the 
veteran has failed to meet his initial burden of submitting 
evidence which would well ground his claims of service 
connection, the VA is under no duty to assist in developing 
the facts pertinent to the claims.  See Epps v. Gober, 126 F. 
3d 1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing "well grounded" claims, and thus, there is 
nothing in the text of section 5107 to suggest that VA has a 
duty to assist the claimant until he or she meets his or her 
burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims on 
appeal "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection, and the reasons for which his 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).






ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for generalized arthritis is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

